In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00112-CV
        ______________________________



        IN RE: BILLY RAY JOHNSON,
 BY AND THROUGH NEXT FRIEND, LUE WILSON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Relator, Billy Ray Johnson, by and through next friend Lue Wilson, has filed in this Court

a petition for writ of mandamus seeking review of the trial court's earlier appointment of a guardian

ad litem for Johnson. His petition also contained a request for emergency relief which we deemed

a motion to stay proceedings, including a hearing scheduled for October 10, 2008. We denied that

motion and directed Johnson to supplement the record in this matter with the orders resulting from

the October 10, 2008, hearing.

       Johnson's counsel notified this Court of the events of the October 10 hearing, explaining that

the orders are not yet available. Counsel represented that the parties reached a settlement of the

controversies among them and that, as a result of the settlement agreement, the order appointing the

guardian ad litem will be dissolved. We take these representations by counsel as facts that render

moot the issues presented in the petition for writ of mandamus concerning the appointment of the

guardian ad litem.

       Accordingly, we dismiss as moot Johnson's petition for writ of mandamus.




                                              Jack Carter
                                              Justice

Date Submitted:        October 21, 2008
Date Decided:          October 22, 2008



                                                 2